--------------------------------------------------------------------------------

EXHIBIT 10.78


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is dated as of October 19, 2010,
and is made by and between Avatar Holdings Inc. (the “Company”), and Jon Donnell
(“Executive”).


WHEREAS, the Company desires to employ Executive as its Chief Executive Officer,
and Executive desires to be so employed, on the terms and conditions set forth
herein.


NOW, THEREFORE, Executive and the Company hereby agree as follows:


1.             Employment. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to employ Executive as its Chief Executive
Officer as of November 15, 2010 (the “Start Date”), and Executive hereby accepts
employment with the Company as of such date.


2.             Term; Position and Responsibilities.


(a)            Term. The Company shall employ Executive hereunder for a term
commencing as of the Start Date and ending on December 31, 2012 (the “Initial
Term”). The term of Executive’s employment under this Agreement will
automatically renew on January 1 of each year following the Initial Term for
additional one-year terms (each, a “Renewal Term”). The Initial Term and all
Renewal Terms are collectively referred to as the “Term,” and the Term shall
continue as described in the preceding sentences unless (i) the Company or
Executive gives written notice of non-renewal to the other at least 90 days
before the expiration of the Initial Term or any Renewal Term or (ii)
Executive’s employment is terminated as herein provided.


(b)            Position and Responsibilities. During the Term, Executive shall
serve as Chief Executive Officer of the Company. Executive shall have such
duties and responsibilities as are customarily assigned to individuals serving
in such position, and such other duties consistent with Executive’s position as
the Board of Directors of the Company (the “Board”) specifies from time to time.
Executive shall devote all of his skill, knowledge and business time to the
performance of such duties and responsibilities, except for time spent
performing services for any charitable, religious or community organizations, so
long as such services do not materially interfere with the performance of
Executive’s duties hereunder. Notwithstanding the foregoing, the Company
acknowledges and agrees that Executive is (i) a member of the Board of Directors
of Las Vegas Land Holdings, LLC, and (ii) a principal in The Monticello Group,
LLC (“TMG”), and further acknowledges and agrees that (x) Executive will
continue to have limited business activities with respect to TMG until his
existing obligations are fulfilled, and (y) neither such board membership nor
such limited business activities shall be a violation of this Agreement. In the
event Executive seeks to become a member of the board of directors of, or
affiliated with, any other entity, he shall submit a request in writing
(including via e-mail) to the Board seeking its consent (which consent shall not
be unreasonably withheld or delayed).


3.             Compensation.


(a)            Base Salary. During the Term, the Company shall pay Executive a
base salary of $500,000, which shall be paid in periodic installments on the
Company’s regular payroll dates (“Base Salary”).

 
 

--------------------------------------------------------------------------------

 
 
(b)            Annual Target Bonus. For each fiscal year of the Company that
ends during the Term, Executive shall be eligible to receive a bonus, which
shall be targeted at 100% of Base Salary (the “Target Bonus”). The actual amount
of Executive’s bonus, as determined under this Section 3(b), shall depend upon
the level of “Performance Targets” achieved by the Company. “Performance
Targets” means the objective performance goals (which determine 75% of the
bonus) and subjective performance goals (which determine 25% of the bonus) that
are established by the Compensation Committee of the Board, and are approved by
the Board, on or before the end of the first quarter of the calendar year to
which such Performance Targets relate. With respect to the determination of the
bonus under this Section 3(b): (i) if 100% of the Performance Targets are
achieved in a given year, Executive will be paid a bonus equal to the Target
Bonus; (ii) if the Company’s achievement of the objective performance goals for
the applicable year is greater than or less than 100% of the objective portion
of the Performance Targets, the portion of the bonus determined by reference to
such objective performance goals shall be calculated by mathematical
interpolation (provided, however, that the Compensation Committee may determine
a maximum level of objective performance goals, above which no additional bonus
will be paid, and a mimum level of objective performance goals, below which no
portion of the bonus attributable to objective performance goals will be paid);
and (iii) the portion of the bonus determined by reference to the subjective
performance goals shall be determined by the Compensation Committee and approved
by the Board in its sole discretion. Any bonus that becomes payable pursuant to
this Section 3(b) (“Bonus”) shall be paid to Executive as soon as reasonably
practicable following the determination of whether the Performance Targets for
the applicable fiscal year have been achieved and its calculation of the Bonus
for such applicable fiscal year. Notwithstanding anything to the contrary
contained in this Agreement or any applicable bonus plan, program or
arrangement, Executive shall be eligible to receive any such Bonus only if
Executive is employed on the date bonuses are paid to employees of the Company
generally. For calendar year 2010, Executive’s Bonus shall be guaranteed (the
“2010 Guaranteed Bonus”) and shall be an amount equal to the Target Bonus
multiplied by a fraction, the numerator of which shall equal the number of days
Executive is employed in 2010 and the denominator of which shall equal 365.


4.             Equity.


(a)            Grant of Restricted Stock. Effective as of the Start Date, the
Company shall grant to Executive an award of 310,000 restricted shares (the
“Restricted Stock Award”) of the Company’s common stock (“Common Stock”),
subject to the approval of the Board and such other approvals as the Board may
deem necessary or required for such grant. The Restricted Stock Award shall be
governed by the Avatar Holdings Inc. Amended and Restated 1997 Incentive and
Capital Accumulation Plan (2005 Restatement) (the “CAP Plan”), the award
agreement that Executive and the Company shall enter into as of the Grant Date
(the “Award Agreement”), this Section 4, and Section 7(f) below. The Restricted
Stock Award shall vest as follows:


(i)             seventy thousand (70,000) shares (the “Time-Based Award”) shall
vest, and all restrictions on such vested shares shall lapse, as follows: (A)
10,000 shares on December 31, 2010; (B) 15,000 shares on December 31, 2011; (C)
15,000 shares on December 31, 2012; (D) 15,000 shares on December 31, 2013; and
(E) 15,000 shares on December 31, 2014, so long as, in each case, Executive
remains continuously employed through each applicable December 31; and

 
2

--------------------------------------------------------------------------------

 


(ii)           two hundred forty thousand (240,000) shares (the
“Performance-Based Award”) shall vest, and all restrictions on such vested
shares shall lapse, as follows: (A) 20% will vest on the December 31 of the year
in which the Company’s share price equals or exceeds $25 for 20 trading days out
of any consecutive 30-day period; (B) 20% will vest on the December 31 of the
year in which the Company’s share price equals or exceeds $30 for 20 trading
days out of any consecutive 30-day period; (C) 30% will vest on the December 31
of the year in which the Company’s share price equals or exceeds $35 for 20
trading days out of any consecutive 30-day period; and (D) 30% will vest on the
December 31 of the year in which the Company’s share price equals or exceeds $40
for 20 trading days out of any consecutive 30-day period, so long as, in each
case, Executive remains continuously employed through each applicable December
31; provided, however, that (x) with respect to the first two tranches of the
Performance-Based Award (i.e., the awards described in clauses (A) and (B)), no
portion shall vest beyond December 31, 2014; and (y) with respect to the second
two tranches of the Performance-Based Award (i.e., the awards described in
clauses (C) and (D)), no portion shall vest beyond December 31, 2015.


(b)            Minimum Shareholding. Executive shall be required at all times to
hold a number of vested shares of Common Stock having a fair market value equal
to or greater than three times his Base Salary (the “Minimum Shareholding
Requirement”); provided, however, that the Minimum Shareholding Requirement
shall not be in effect until the first time that Executive holds shares having
such a fair market value (i.e., when a sufficient number of shares of the
Restricted Stock Award have vested (together with any shares that he purchases)
such that he owns shares having a fair market value equal to or greater than
three times his Base Salary). Prior to exceeding the threshold, Executive may
not sell or otherwise dispose of any shares of Common Stock, and any such sale
or other disposition of his shares of Common Stock shall be null and void. In
addition, once Executive is required to maintain the Minimum Shareholding
Requirement, the portion of any sale or other disposition of his shares of
Common Stock that would result in Executive falling below the Minimum
Shareholding Requirement shall be null and void. Executive hereby acknowledges
and agrees that he shall promptly execute any reasonable documentation required
by the Company to establish that he is subject to the Shareholding Requirement.
Notwithstanding anything to the contrary elsewhere, it shall not be a violation
of this Section 4(b) for Executive to sell shares of Common Stock (including
where the Company withholds a sufficient number of shares of Common Stock upon
the vesting of any equity award) to pay any tax liability resulting from the
vesting of any equity award, including but not limited to the Restricted Stock
Award.


(c)            Change in Control. Notwithstanding anything to the contrary in
the CAP Plan, in the event a Change in Control (as defined in the CAP Plan)
occurs during the Term or within 120 days following the termination of
Executive’s employment for any reason other than by the Company for Cause or by
Executive without Good Reason (each as defined below), (i) the Time-Based Award
shall vest in full as of the date of the Change in Control, and (ii) the
Performance-Based Award shall vest as of the date of the Change in Control, but
only to the extent the applicable provisions of Section 4(a)(ii) above were
satisfied prior to, or in connection with, the Change in Control. The Company
acknowledges and agrees that, for purposes of clause (ii) of this Section 4(c),
if the purchase price per share of Common Stock (or the fair market value of a
share of Common Stock, where a determination of the valuation of a share would
be required) in connection with any Change in Control is equal to or greater
than any of the prices set forth in the applicable provisions of Section
4(a)(ii) above, regardless whether such price has been maintained for the
requisite time period prior to the Change in Control, then such applicable
portions of the Performance-Based Award shall be deemed to have vested as of the
date of such Change in Control.

 
3

--------------------------------------------------------------------------------

 


5.             Employee Benefits. During the Term, Executive and his eligible
dependents shall be entitled to participate in all employee benefit plans and
arrangements for executive officers, on terms and conditions set forth in such
programs and plans, as may be amended from time to time (the “Benefits Plans”).
In addition, Executive shall receive a housing allowance equal to $7,500 per
month commencing on the Start Date and ending on the first anniversary of the
Start Date, and an automobile allowance in an amount to be determined by the
Company, in consultation with Executive.


6.             Expenses; Vacation


(a)            Business Travel, Lodging, etc. The Company shall reimburse
Executive for reasonable travel, lodging, meal and other reasonable expenses
incurred by Executive in connection with the performance of services hereunder
upon submission of evidence, satisfactory to the Company, of the incurrence and
purpose of each such expense and otherwise in accordance with the Company’s
expense substantiation policy applicable to its employees as in effect from time
to time.


(b)            Vacation. During the Term, Executive shall be entitled 20
business days of paid vacation days per calendar year, without carryover
accumulation, which shall accrue in equal installments on a monthly basis.


7.             Termination of Employment


(a)            Termination Due to Death or Disability. Executive’s employment
hereunder shall terminate upon Executive’s death and may be terminated by the
Company due to Executive’s Disability. For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents the
performance by Executive of Executive’s duties under this Agreement for a
continuous period of 90 days or longer, or for 180 days or more in any 12-month
period.


(b)            Termination by the Company. The Company may terminate Executive’s
employment with or without Cause. For purposes of this Agreement, “Cause” shall
mean Executive’s (i) failure to perform his material duties for the Company,
which failure remains uncured for 30 days after he receives written notice from
the Company demanding cure; (ii) willful misconduct or gross neglect in the
performance of his duties, or willful failure to abide by good faith
business-related instructions of the Board; (iii) breach of any material
provision of this Agreement, which breach remains uncured for 30 days after he
receives written notice from the Company demanding cure; (iv) conviction of, or
entering a plea of guilty or nolo contendere to, (A) a felony or any misdemeanor
or other crime involving fraud, embezzlement, theft, dishonesty or moral
turpitude or (B) any crime, which conviction or plea results in a material
adverse effect on the Company or any of its subsidiaries; (v) commission of
fraud or embezzlement by against the Company; (vi) engaging in conduct which is
materially injurious to the business or reputation of the Company, including but
not limited to any violation of the Company’s material policies generally
applicable to all executive officers (including but not limited to the Code of
Conduct, Code of Ethics, policies relating to compliance with applicable
securities laws, policies relating to conduct in the workplace (e.g., sexual
harassment, etc.)).

 
4

--------------------------------------------------------------------------------

 


(c)            Termination by Executive. Executive may terminate Executive’s
employment with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean (i) any material diminution in Executive’s Base Salary,
Target Bonus, or duties and responsibilities; (ii) the removal of Executive from
the Board; (iii)            the removal of Executive as Chief Executive Officer
or (iv) a breach by the Company of any material provision of this Agreement;
provided, however, that in order to terminate his employment for Good Reason
based on any such event or events, Executive must (x) give notice to the Company
within 60 days of the occurrence of the event giving rise to Good Reason, (y)
provide the Company with 30 days to cure such event, and (z) terminate his
employment within 30 days following the end of such cure period if the Company
has not cured such event.


(d)            Notice of Termination. Any termination of Executive’s employment
(other than in the event of Executive’s death) by one party shall be
communicated by a written Notice of Termination addressed to the other party. A
“Notice of Termination” shall mean a notice stating that Executive’s employment
with the Company has been or will be terminated and, with respect to a notice
given by the Company, the specific provisions of this Section 7 under which such
termination is being effected.


(e)            Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated by the Company for Cause, the date on which the Notice of
Termination is given; and (iii) if Executive’s employment is terminated for any
other reason, the date of termination set forth in the Notice of Termination
(which shall not be more than 30 days after the date of such notice).


(f)            Payments Upon Certain Terminations.


(i)            Termination by the Company Without Cause or by Executive for Good
Reason. If the Executive’s employment is terminated by the Company without
Cause, by Executive with Good Reason, or by reason of the Company’s non-renewal
of this Agreement (as set forth in Section 2(a) above), Executive shall be
entitled to: (A) any accrued and unpaid Base Salary and vacation earned through
the Date of Termination (the “Accrued Obligations”); (B) provided that Executive
executes and delivers (and does not revoke) a general release of all claims
against the Company in form and substance reasonably satisfactory to the Company
(a “Release”), (x) an amount equal to two times Executive’s Base Salary, which
shall be paid in equal installments on the Company’s regular payroll dates over
the period commencing on the first payroll date following the effective date of
the Release and ending on the date that is six months thereafter, and (y)
continued coverage under the Benefits Plans for a number of months equal to the
number of months between the Date of Termination and the end of the
then-applicable Term (or, if longer, for 12 months), on terms and conditions set
forth in such plans (as may be amended from time to time); and (C) provided that
Executive executes and delivers (and does not revoke) the Release: (x) a number
of shares of restricted stock subject to the Time-Based Award will vest as of
the Date of Termination, such number to be equal to (I) the number of shares
subject to the Time-Based Award that would have vested on December 31 of the
year in which his termination occurs, multiplied by (II) a fraction, the
numerator of which is equal to the number of days Executive worked in such year
and and the denominator of which is 365; and (y) a number of shares of
restricted stock subject to the Performance-Based Award will vest as of the Date
of Termination, such number to be equal to the number of shares subject to the
Performance-Based Award that would have vested on December 31 of the year in
which his termination occurs (because some or all of the provisions of Section
4(a)(ii) above were satisfied prior to the termination of Executive’s
employment).

 
5

--------------------------------------------------------------------------------

 
 
(ii)            Termination For Any Other Reason. If Executive’s employment is
terminated for any reason other than those specified in Section 7(f)(i), the
Company shall pay Executive the Accrued Obligations.


(g)            Resignation Upon Termination. Effective as of any Date of
Termination or otherwise as of the date of Executive’s termination of employment
with the Company, Executive shall resign, in writing, from all positions then
held by Executive with the Company and its affiliates unless otherwise requested
by the Company.


8.             Restrictive Covenants


(a)            Unauthorized Disclosure. During the Term and following any
termination thereof, without the prior written consent of the Company, except to
the extent required by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency, in which event Executive
shall use his best efforts to consult with the Company prior to responding to
any such order or subpoena, and except as required in performance of Executive’s
duties hereunder, Executive shall not disclose any confidential or proprietary
trade secrets, customer lists, drawings, designs, marketing plans, management
organization information (including, but not limited to, data and other
information relating to members of the Board, the Company, or any of its
affiliates or to the management of the Company or any of its affiliates),
operating policies or manuals, business plans, financial records, or other
financial, commercial, business or technical information (i) relating to the
Company or any of its affiliates; or (ii) that the Company or any of its
affiliates may receive belonging to customers or others who do business with the
Company or any of its affiliates (collectively, “Confidential Information”) to
any third Person (as defined below) unless such Confidential Information has
been previously disclosed to the public generally or is in the public domain, in
each case, other than by reason of Executive’s breach of this Section 8(a).


(b)            Non-Competition. During the period beginning on the date hereof
and ending at on the date that is six months after the Date of Termination (the
“Restriction Period”), Executive shall not, directly or indirectly, own any
interest in, operate, join, control or participate as a partner, shareholder,
member, director, manager, officer, or agent of, enter into the employment of,
act as a consultant to, or perform any services for any entity that is in
competition with the business of the Company or any of its affiliates within 100
miles of any jurisdiction in which the Company or any of its affiliates is
engaged, or in which any of the foregoing has documented plans to become engaged
of which Executive has knowledge at the time of Executive’s termination of
employment; provided, however, that it shall not be a violation of this Section
8(b) if the Executive owns less than 5% (as a passive investment) in any public
company.

 
6

--------------------------------------------------------------------------------

 


(c)            Non-Solicitation of Employees. During the Restriction Period,
Executive shall not, directly or indirectly, for Executive’s own account or for
the account of any other natural person, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity (each, a “Person”) in any jurisdiction in which the Company or
any of its affiliates has commenced or has made plans to commence operations
during the Term, (i) solicit for employment, employ or otherwise interfere with
the relationship of the Company or any of its affiliates with any natural person
throughout the world who is or was employed by or otherwise engaged to perform
services for the Company or any of its affiliates at any time during the Term;
or (ii) induce any employee of the Company or any of its affiliates to engage in
any activity which Executive is prohibited from engaging in under any of this
Section 8 or to terminate such employee’s employment with the Company or such
affiliate.


(d)            Non-Solicitation of Business Relationships. During the
Restriction Period, Executive shall not, directly or indirectly, for Executive’s
own account or for the account of any other Person, in any jurisdiction in which
the Company or any of its affiliates has commenced or made plans to commence
operations, solicit, interfere with, or otherwise attempt to establish any
business relationship of a nature that is competitive with the business or
relationship of the Company or any of its affiliates with any Person throughout
the world which is or was a customer, client, distributor, supplier or vendor of
the Company or any of its affiliates at any time during the Term.


(e)            Nondisparagement. Executive agrees that he shall not, directly or
indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way the Company or any of its affiliates or any of their
personnel, nor shall he, directly or indirectly, engage in any other conduct or
make any other statement that could be reasonably expected to impair the
goodwill of the Company or any of its affiliates, or the reputation of the
Company or any of its affiliates, in eith case except to the extent required by
law, and then only after consultation with the Company to the extent possible,
or to enforce the terms of this Agreement.


(f)            Return of Documents. In the event of the termination of
Executive’s employment, Executive shall deliver to the Company (i) all property
of the Company and any of its affiliates then in Executive’s possession; and
(ii) all documents and data of any nature and in whatever medium of the Company
and any of its affiliates, and Executive shall not take with Executive any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.


(g)            Confidentiality of Agreement. The parties to this Agreement agree
not to disclose its terms to any Person, other than their attorneys,
accountants, financial advisors or, in Executive’s case, members of Executive’s
immediate family or, in the Company’s case, for any reasonable purpose that is
reasonably related to its business operations; provided, that this Section 8(h)
shall not be construed to prohibit any disclosure required by law or in any
proceeding to enforce the terms and conditions of this Agreement.

 
7

--------------------------------------------------------------------------------

 


(h)            Cooperation. Executive agrees that at all times following the
termination of his employment, he will cooperate in all reasonable respects with
the Company and its affiliates in connection with any and all existing or future
litigation, actions or proceedings (whether civil, criminal, administrative,
regulatory or otherwise) brought by or against the Company or any of its
affiliates, to the extent the Company reasonably deems Executive’s cooperation
necessary. The Company shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive as a result of such cooperation.


9.             Certain Acknowledgments; Injunctive Relief with Respect to
Covenants; Company Non-Disparagement.


(a)            Certain Acknowledgements. Executive acknowledges and agrees that
Executive will have a prominent role in the development of the goodwill of the
Company and its affiliates, and has and will establish and develop relations and
contacts with the principal business relationships of the Company and its
affiliates in the United States of America and the rest of the world, all of
which constitute valuable goodwill of, and could be used by Executive to compete
unfairly with, the Company or such affiliates and that (i) in the course of
Executive’s employment with the Company, Executive will obtain confidential and
proprietary information and trade secrets concerning the business and operations
of the Company and its affiliates in the United States of America and the rest
of the world that could be used to compete unfairly with the Company and its
affiliates; (ii) the covenants and restrictions contained in Section 8 are
intended to protect the legitimate interests of the Company and its affiliates
in their respective goodwill, trade secrets and other confidential and
proprietary information; and (iii) Executive desires to be bound by such
covenants and restrictions.


(b)            Injunctive Relief. Executive acknowledges and agrees that the
covenants, obligations and agreements of Executive contained in Section 8 relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company and
its affiliates irreparable injury for which adequate remedies are not available
at law. Therefore, Executive agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) to restrain Executive from committing any violation of
such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies the Company may
have.


(c)            Nondisparagement. The Company agrees that it shall not, directly
or indirectly, engage in any conduct or make any statement disparaging or
criticizing Executive in any way, nor shall it engage in any other conduct or
make any other statement that could be reasonably expected to impair Executive’s
goodwill or reputation, except to the extent required by law, and then only
after consultation with Executive to the extent possible, or to enforce the
terms of this Agreement.


10.           Tax Matters.

 
8

--------------------------------------------------------------------------------

 


(a)            Tax Withholding. All taxable compensation payable to Executive
pursuant to this Agreement shall be subject to any applicable withholding taxes
and such other taxes as are required under Federal law or the law of any state
or governmental body to be collected with respect to compensation paid by the
Company to Executive.


(b)            Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of any payments under
this Agreement which are subject to section 409A of the Code until the Executive
has incurred a “separation from service” from the Company within the meaning of
section 409A of the Code. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following an Executive’s separation from service shall instead be paid on the
first business day after the date that is six months following the Executive’s
separation from service (or, if earlier, the Executive’s date of death). To the
extent required to avoid an accelerated or additional tax under section 409A of
the Code, amounts reimbursable to Executive under this Agreement shall be paid
to Executive on or before the last day of the year following the year in which
the expense was incurred and the amount of expenses eligible for reimbursement
(and in kind benefits provided to Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with section 409A of the Code and makes no undertaking
to preclude section 409A of the Code from applying to any such payment.


(c)            Section 280G. Notwithstanding anything in this Agreement to the
contrary, in the event that any payment or benefit received or to be received by
Executive (including any payment or benefit received in connection with a Change
in Control or the termination of Executive’s employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits being hereinafter referred to as the “Total Payments”)
would not be deductible (in whole or part) by the Company as a result of section
280G of the Code, then, to the extent necessary to make the maximum amount of
the Total Payments deductible, the portion of the Total Payments that do not
constitute deferred compensation within the meaning of section 409A of the Code
shall first be reduced (if necessary, to zero), and all other Total Payments
shall thereafter be reduced (if necessary, to zero), with cash payments being
reduced before non-cash payments, and payments to be paid last being reduced
first; provided, however, that such reduction shall only be made if (i) the
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments)
is greater than or equal to (ii) the amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of the excise tax imposed
under section 4999 of the Code on such unreduced Total Payments).

 
9

--------------------------------------------------------------------------------

 


11.           Entire Agreement. This Agreement constitutes the entire agreement
between the Company and Executive with respect to the subject matter hereof, and
supersedes all undertakings and agreements, whether oral or in writing,
previously entered into by the Company and Executive with respect thereto. All
prior correspondence and proposals (including, but not limited to, summaries of
proposed terms) and all prior offer letters, promises, representations,
understandings, arrangements and agreements relating to such subject matter
(including, but not limited to, those made to or with Executive by any other
person) are merged herein and superseded hereby.


12.           General Provisions


(a)            Binding Effect; Assignment. This Agreement shall be binding on
and inure to the benefit of the Company and its respective successors and
permitted assigns. This Agreement shall also be binding on and inure to the
benefit of Executive and Executive’s heirs, executors, administrators and legal
representatives. This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, except as
provided pursuant to this Section 12(a). The Company may effect such an
assignment without prior written approval of Executive upon the transfer of all
or substantially all of its business and/or assets (by whatever means).


(b)            Indemnification; D&O Insurance. Executive shall be indemnified
and held harmless (including the advancement of attorneys’ fees) to the fullest
extent permitted or authorized by the Company’s by-laws or other applicable
plan, program, agreement or arrangement of the Company. The rights conferred in
this Section 12(b) shall continue as to Executive even if he ceases to be a
director or officer of the Company and shall inure to the benefit of Executor’s
heirs, executors and administrators. The Company shall also provide Executive
with coverage under its directors’ and officers’ liability insurance policy (or
policies) to the same extent provided to its other senior executive officers
generally.


(c)            Governing Law; Waiver of Jury Trial.


(i)             Governing Law; Consent to Jurisdiction. This Agreement shall be
governed in all respects, including as to interpretation, substantive effect and
enforceability, by the internal laws of the State of New York, without regard to
conflicts of laws provisions thereof that would require application to the laws
of another jurisdiction other than those that mandatorily apply. Each party
hereby irrevocably submits to the jurisdiction of the courts of the State of New
York and the federal courts of the United States of America located in New York,
NY, solely in respect of the interpretation and enforcement of the provisions of
this Agreement and in respect of the transactions contemplated hereby. Each
party hereby waives and agrees not to assert, as a defense in any action, suit
or proceeding for the interpretation and enforcement hereof, or in respect of
any such transaction, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such courts.
Each party hereby consents to and grants any such court jurisdiction over the
person of such parties and over the subject matter of any such dispute and agree
that the mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 12(d) or in such other manner as
may be permitted by law, shall be valid and sufficient service thereof.

 
10

--------------------------------------------------------------------------------

 


(ii)           Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each party hereby irrevocably
and unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement. Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (B) each such party
understands and has considered the implications of this waiver; (C) each such
party makes this waiver voluntarily; and (D) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 12(b)(ii).


(d)            Amendments; Waiver. No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
approved by a Person authorized by the Company and is agreed to in writing by
Executive and, in the case of any such modification, waiver or discharge
affecting the rights or obligations of the Company, is approved by a Person
authorized thereby. No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.


(e)            Notices. Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by facsimile, by electronic mail, by courier service or by certified
or registered mail, first class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if so mailed, on
the third business day after the mailing thereof; and (iv) addressed to the
party as set forth below (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof).


If to Employee:
Jon Donnell

1800 Ben Franklin Drive #706
Sarasota, Florida 34236


With a copy to:
Greene, Hamrick Perrey Quinlan & Schermer, P.A.

601 12th Street West
Bradenton, Florida 34205
Attention: Robert Greene
Facsimile: 941-748-8708


If to the Company:
Avatar Holdings Inc.

201 Alhambra Circle, 12th Floor
Coral Gables, Florida 33134
Attention: Chairman of the Board and General Counsel
Facsimile: (305) 441-7876

 
11

--------------------------------------------------------------------------------

 


with a copy to:
Morrison Cohen LLP

909 Third Avenue
New York, New York 10022
Attention: David A. Scherl, Esq.
Facsimile: (212) 735-8608


(f)            Survival. The Company and Executive hereby agree that the
applicable provisions of this Agreement shall survive the expiration of the Term
in accordance with their terms.


(g)            Further Assurances. Each party hereto agrees with the other party
hereto that it will cooperate with such other party and will execute and
deliver, or cause to be executed and delivered, all such other instruments and
documents, and will take such other actions, as such other parties may
reasonably request from time to time to effectuate the provisions and purpose of
this Agreement.


(h)            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. The parties hereto agree to accept a
signed facsimile copy of this Agreement as a fully binding original.


(i)            Headings. The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.

 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representative, and Executive has hereunto set Executive’s hand, in
each case effective as of the date first above written.



 
AVATAR HOLDINGS INC.
              By: /s/ Joshua Nash  
Name: 
Joshua Nash
 
Title:
Chairman
             
/s/ Jon Donnell
 
JON DONNELL

 
 
13

--------------------------------------------------------------------------------